DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SUJITTAR SINGH,
                             Appellant,

                                    v.

                        NATHANIEL GILBERT,
                             Appellee.

                              No. 4D18-2847

                              [May 30, 2019]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE-17-000835.

  Sujittar Singh, Coconut Creek, pro se.

  Ellen S. Morris of Elder Law Associates, PA, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.